DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    MELVIN ANTHONY MURRELL,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D17-3043 and 4D17-3045

                          [November 15, 2018]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael A. Usan, Judge; L.T. Case Nos.
10-008685CF10A and 11-18378CF10A.

  Antony P. Ryan, Regional Counsel, and Louis G. Carres, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jiminez-Orosa, Senior, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.